      Case 1:19-cr-00103-JLS-HKS Document 35 Filed 03/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                          19-CR-103-LJV-HKS
           v.
                                                         NOTICE OF MOTION
SHANE GUAY,

                  Defendant.
___________________________________

MOTION BY:                              Jeffrey T. Bagley, Assistant Federal Public Defender.

DATE, TIME & PLACE:                     Before the Honorable H. Kenneth Schroeder, Jr.,
                                        United States Magistrate Judge, Robert H. Jackson
                                        United States Courthouse, 2 Niagara Square,
                                        Buffalo, New York, on the papers submitted.

SUPPORTING PAPERS:                      Affirmation of Assistant Federal Public Defender
                                        Jeffrey T. Bagley, dated March 4, 2020.

RELIEF REQUESTED:                       Amend Defendant’s Conditions of Release.

DATED:                                  Buffalo, New York, March 4, 2020.

                                        Respectfully submitted,


                                        /s/Jeffrey T. Bagley
                                        Jeffrey T. Bagley
                                        Assistant Federal Public Defender
                                        Federal Public Defender’s Office
                                        300 Pearl Street, Suite 200
                                        Buffalo, New York 14202
                                        (716) 551-3341, (716) 551-3346 (Fax)
                                        jeffrey_bagley@fd.org
                                        Counsel for Defendant Shane Guay

TO:   Meghan A. Tokash
      Assistant United States Attorney
      Western District of New York
      138 Delaware Avenue, Federal Centre
      Buffalo, New York 14202
       Case 1:19-cr-00103-JLS-HKS Document 35 Filed 03/04/20 Page 2 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,                                        19-CR-103-LJV-HKS

                 v.
                                                                   AFFIRMATION
SHANE GUAY,

                        Defendant.

_________________________________



       JEFFREY T. BAGLEY, affirms under penalty of perjury that:



       1.        Mr. Guay is currently released awaiting trial on the condition of home

incarceration.



       2.        Through counsel, Mr. Guay moves to amend that condition to home detention,

which would allow Mr. Guay to attend pre-approved activities outside the home.



       3.        In AO form 199B, entitled “Additional Conditions of Release,” this condition

reads: “You are restricted to your residence at all times except for employment; education;

religious services; medical, substance abuse, or mental health treatment; attorney visits; court

appearances; court-ordered obligations; or other activities approved in advance by the pretrial

services office or supervising officer.”
       Case 1:19-cr-00103-JLS-HKS Document 35 Filed 03/04/20 Page 3 of 3



       4.     Mr. Guay’s Supervising Probation Officer, Michael Macaluso, consents to this

request, and Assistant United States Attorney Meghan Tokash also has no objection.


       DATED: Buffalo, New York, March 4, 2020.


                                           Respectfully submitted,


                                           /s/Jeffrey T. Bagley
                                           Jeffrey T. Bagley
                                           Assistant Federal Public Defender
                                           Federal Public Defender’s Office
                                           300 Pearl Street, Suite 200
                                           Buffalo, New York 14202
                                           (716) 551-3341, (716) 551-3346 (Fax)
                                           jeffrey_bagley@fd.org
                                           Counsel for Defendant Shane Guay




                                              2
